Citation Nr: 0815748	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-03 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
condition.

2.  Entitlement to service connection for a skin condition.  

3.  Entitlement to service connection for a cervical spine 
condition.

4.  Entitlement to service connection for a right hand 
condition.

5.  Entitlement to service connection for sinusitis.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
head injury.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
headaches.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
short term memory loss.

9.  Entitlement to service connection for bilateral hearing 
loss.  

10.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1979 to November 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for a bilateral eye condition, 
hearing loss, tinnitus, a skin condition, cervical spine 
condition, right hand disability, and sinusitis.  The March 
2004 rating decision also determined that new and material 
evidence had not been received to reopen previously denied 
claims of service connection for headaches, a head injury, 
depression, and short term memory loss.  

In a written statement received at the RO in October 2005, 
the veteran withdrew his appeal as to all issues except for 
the issues of service connection for hearing loss, tinnitus 
and depression.  

During the course of the appeal, the RO issued a rating 
decision in December 2006 that granted service connection for 
depression.  As the grant of service connection represents a 
full grant of benefits on appeal with respect to the issue of 
service connection for depression, the issue is no longer in 
appellate status or before the Board at this time.

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge sitting at the RO in April 2008; 
however, he withdrew his request to appear for the hearing 
prior to that date.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In written correspondence received at the RO in October 2005, 
and prior to the promulgation of a decision in the appeal, 
the veteran requested to withdraw from appellate status the 
issues of service connection for a bilateral eye condition, a 
skin condition, a cervical spine condition, a right hand 
condition, and sinusitis; as well as the issues of whether 
new and material evidence has been received to reopen 
previously denied claims of service connection for headaches, 
a head injury and short term memory loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to the issues of entitlement to service 
connection for a bilateral eye condition, a skin condition, a 
cervical spine condition, a right hand condition, and 
sinusitis; as well as the issues of whether new and material 
evidence has been received to reopen previously denied claims 
of service connection for headaches, a head injury and short 
term memory loss, have been met.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In this case, the veteran (appellant) has withdrawn his 
appeal as to the issues of service connection for a bilateral 
eye condition, a skin condition, a cervical spine condition, 
a right hand condition, and sinusitis; as well as the issues 
of whether new and material evidence has been received to 
reopen previously denied claims of service connection for 
headaches, a head injury and short term memory loss.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to those issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues of service connection for a bilateral eye 
condition, a skin condition, a cervical spine condition, a 
right hand condition, and sinusitis; as well as the issues of 
whether new and material evidence has been received to reopen 
previously denied claims of service connection for headaches, 
a head injury and short term memory loss, and those issues 
are dismissed.


ORDER

The issue of entitlement to service connection for a 
bilateral eye condition is dismissed.

The issue of entitlement to service connection for a skin 
condition is dismissed.  

The issue of entitlement to service connection for a cervical 
spine condition is dismissed.

The issue of entitlement to service connection for a right 
hand condition is dismissed.

The issue of entitlement to service connection for sinusitis 
is dismissed.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of service 
connection for a head injury is dismissed.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of service 
connection for headaches is dismissed.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of service 
connection for short term memory loss is dismissed.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  In support of his claims, the veteran 
submitted additional evidence directly to the Board in April 
2008, consisting of a memorandum from a VA clinical 
audiologist with an attached audiogram report dated the same.  
The April 2008 memorandum indicated that the veteran was sent 
for a VA audiological evaluation and reported a history of 
high frequency loss and noted significant unprotected noise 
exposure in the active service and in the reserves.  
Evaluation confirmed a moderate sensorineural loss above 3000 
Hz bilaterally, accompanied by a recurrent moderate bilateral 
tinnitus.  The clinical audiologist further indicated that 
the veteran's audiometric findings were clinically indicative 
of noise exposure and that the veteran reported no noise 
exposure other than aircraft on active and reserve duty.  The 
clinical audiologist concluded that further review of the 
complete service record, including time in reserves would be 
needed to determine if specific service acoustic trauma might 
have been the cause.  

In light of the VA clinical audiologist's assessment, the 
veteran should be afforded a VA audiological evaluation to 
determine whether it is at least as likely as not that the 
veteran's hearing loss and tinnitus are related to in-service 
noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
hearing loss and tinnitus, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the hearing 
loss and tinnitus.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed hearing loss and tinnitus.  
The examiner should first identify if any 
such hearing loss and/or tinnitus exists, 
and if so, should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current hearing loss and/or tinnitus had 
its onset during service, based on all of 
the pertinent VA and private medical 
evidence in the claims file.  In 
particular, the examiner should consider 
the service medical records and VA 
records, as well the April 2008 
memorandum from a VA clinical audiologist 
discussed above, and any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


